Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144990                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144990
                                                                    COA: 304963
                                                                    Oakland CC: 2007-217611-FC
  BILLY MATTHEW LONG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 12, 2012 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
           t0716                                                               Clerk